Citation Nr: 1826160	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  11-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for trigeminal nerve, bilateral.

2.  Entitlement to a compensable initial disability rating for otalgia, with dizziness and blurred vision.

3.  Entitlement to a compensable initial disability rating for scar, residual of trigeminal nerve injury.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 22, 2014.


REPRESENTATION

Veteran represented by:	Daniel Marusak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 through February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues concerning the ratings to be assigned for the Veteran's trigeminal nerve disability, otalgia, and residual scar and the Veteran's entitlement to TDIU have been remanded previously by the Board, most recently in a September 2017 decision and remand, for additional development.  That development has been performed and those matters now return to the Board for appellate review.

During development of the appeal, the RO issued a January 2018 rating decision in which it granted TDIU, effective from February 22, 2014.  The Veteran, through correspondence from her attorney, has indicated her intention to continue her appeal as to the TDIU issue and asserts entitlement to TDIU prior to February 22, 2014.


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's bilateral trigeminal nerve disability has been manifested by intermittent facial pain and numbness that are associated with bilateral moderate and incomplete paralysis of the fifth (trigeminal) cranial nerve.

2.  For all periods relevant to this appeal, the Veteran's otalgia has been manifested by intermittent earaches, ear discomfort, and periods of dizziness.

3.  For all periods relevant to this appeal, the Veteran has had residual scars associated with her TMJ surgery located over her right and left jaw that are neither painful nor unstable, do not cause any distortion or asymmetry of her facial features, are neither elevated nor depressed, do not adhere to the underlying tissue, are neither hypo- or hyper-pigmented, are not marked by abnormal skin texture, do not involve loss of the underlying skin tissue, and are not productive of indurated or inflexible skin.

4.  The Veteran's service-connected disabilities did not render the Veteran incapable of securing or following a substantially gainful occupation before February 22, 2014.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for trigeminal nerve, bilateral, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8205 (2017).

2.  The criteria for a compensable initial disability rating for otalgia are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.87, DC 6200 (2017).

3.  The criteria for a compensable initial disability rating for scar, residual of trigeminal nerve injury, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, DC 7800 and 7805 (2017).  

4.  The criteria for TDIU prior to February 22, 2014 are not met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and her representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Higher Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating assigned with an original grant of service connection, the entire appeal period must be considered.  Different disability ratings may be assigned for separate periods of time depending on the facts shown in the evidence, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3 (2017).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  If the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Trigeminal Nerve, Bilateral

Service connection for a bilateral trigeminal nerve disability was granted to the Veteran in a November 2014 rating decision, effective from November 21, 2011.  A 10 percent initial disability rating was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8205.  The Veteran asserts entitlement to a higher initial disability rating.

DC 8205 provides the rating criteria specifically for disabilities due injuries involving the fifth (trigeminal) cranial nerve.  Under those criteria, a 10 percent disability rating is assigned where the evidence shows incomplete moderate paralysis of the trigeminal nerve.  A 30 percent disability rating is appropriate for disabilities marked by incomplete severe paralysis of the trigeminal nerve.  A 50 percent disability rating is warranted where the evidence shows that there has been complete paralysis of the trigeminal nerve.

Records for private and VA treatment and records obtained from the Social Security Administration do not indicate any regular or ongoing treatment for neurological problems in the Veteran's face.  Claims submissions received from the Veteran report general and unspecified pain symptoms in the Veteran's face and jaw.  During her November 2011 Board hearing, she testified as to constant and dull pain, locking in her jaw, and flare-ups marked by tightening of her TMJ.  Her testimony does not distinguish between joint pain and loss of joint function that is attributable to her TMJ and pain and other symptoms that are attributable to her trigeminal nerve injury.  To the extent that the Veteran reported joint pain and loss of joint function, such symptoms and impairment were considered previously by the Board in the September 2017 decision and remand as part of its evaluation of the Veteran's TMJ, status-post bilateral mandibular coronoidectomy disability.

During an October 2014 VA examination, the Veteran reported that she was having mild numbness in her mid to lower face.  A physical and neurological examination confirmed the Veteran's reported symptoms.  The examiner diagnosed incomplete and moderate paralysis of the Veteran's trigeminal cranial nerve.

During a July 2016 VA examination, the Veteran elaborated that she was experienced intermittent pain in both sides of her face.  She described that the pain symptoms were caused by various stimuli that included eating, flossing her teeth, wearing a hat, or holding a telephone to her ear.  She stated that the pain symptoms would last for a couple of minutes, but sometimes persisted and required her to lie down or take a muscle relaxant.  She stated that the pain symptoms occurred twice a month, and to that end, it appears that she was reporting that the reported stimuli did not always result in the reported pain symptoms.

On examination, the examiner again noted moderate intermittent pain and paresthesias that affected the Veteran's mid to lower face.  Muscle strength and sensation to light touch on the Veteran's face were normal.  The examiner diagnosed ongoing moderate incomplete trigeminal neuralgia and opined that the Veteran's functioning was impacted to the extent that she was unable to wear certain types of headset devices that put pressure on her mid to lower face.

The Veteran was afforded a third VA neurological examination in December 2017, during which she reported pulsing and burning pain that radiated from her shoulders to her head, but did not report any neurological symptoms in her face or jaws.  On review of the claims file, the examiner noted the aforementioned history of pain and paresthesias triggered in the Veteran's face, eyes, neck, and head that were by light touch over the Veteran's face or mouth.  Interestingly, a neurological and physical examination revealed no abnormalities at that time.  The examiner concluded that the examination revealed no current symptoms.

In a February 2018 letter, the Veteran's attorney argues that the most recent VA examination in December 2017 is insufficient because the examiner changed the diagnosis to "normal" on the basis that "the Veteran's complaints cannot be substantiated."  The Board reiterates that the analysis concerning the Veteran's trigeminal nerve disability centers around questions concerning the current severity of the symptoms associated with the Veteran's disability and the extent of any associated functional impairment.  Where service connection has already been established, the VA examiner's determinations as to the nature and etiology of the Veteran's disability do not factor into the Board's analysis.  Indeed, the mere fact that the December 2017 VA examiner has rendered opinions concerning the nature and etiology of the Veteran's disability does not invalidate her reported findings and conclusions concerning the Veteran's symptoms and functional capacity.  To that end, there is no indication of any abnormalities or irregularities in the conduct of the December 2017 VA examination.  For these reasons, the Board finds that the December 2017 examination is adequate.

The evidence shows that the Veteran's bilateral trigeminal nerve disability has been manifested by incomplete moderate paralysis of the trigeminal nerve that has caused intermittent pain and paresthesias involving the mid to lower portions of the Veteran's face.  The evidence shows that functionally, the Veteran was prevented from being able to comfortably use certain types of headset equipment.   Although the Veteran has reported that she is sometimes required to lie down until symptoms subsided, she has stated that her symptoms generally last for periods of a couple of minutes.  Overall, the Veteran's symptomatology and disability picture correspond with the criteria for a 10 percent disability rating under DC 8205.

The Veteran is not entitled to an initial disability rating higher than 10 percent for her bilateral trigeminal nerve disability.  To that extent, this appeal is denied.

	B.  Otalgia

Service connection for otalgia was granted for the Veteran, effective November 21, 2011.  A non-compensable disability rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.87, DC 6299-6200.  In this instance, the hyphenated diagnostic code indicates that the RO elected to rate the Veteran's disability as an unlisted disability for which specific rating criteria do not exist, and hence, was rated by analogy under DC 6200.

DC 6200, which is the criteria used ordinarily for rating disabilities due to chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), provides for the assignment of a 10 percent disability rating during suppuration, or with aural polyps.  A note underneath the stated criteria provides also that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of the skull are to be related separately.

In her claims submissions and Board hearing testimony, the Veteran reports simply that she experienced otalgia (i.e., earaches).  In her November 2011 Board hearing testimony, she stated that her earaches were occurring during one out of every six flare-up attacks of her TMJ symptoms.  She testified at that time that TMJ flare-ups occurred four to six times a month.  Based on the same, the Veteran appeared to testify that her earaches were occurring approximately once a month.

Notably, the Veteran has also reported in her claims submissions and Board hearing testimony that she has experienced blurry vision and dizziness.  It is unclear as to whether the Veteran attributes such symptoms to her otalgia.  Nonetheless, to the extent that she may be construed as doing so, the Board observes that records for optometric treatment received by the Veteran from 2012 through 2014 at Carolina Optometric of Arden do note decreased visual acuity and light sensitivity that were diagnosed as myopia and presbyopia.  Those records, do not, however, attribute those conditions to the Veteran's otalgia or any of her other service-connected disabilities.  To the extent that vision changes have been shown in the record as being associated with the Veteran's service-connected migraines, such manifestations and symptoms were already considered by the Board in its previous September 2017 decision and remand in assigning a disability rating for the Veteran's migraines.

During an October 2014 VA examination, the Veteran reported ongoing ear pain and discomfort, as well as dizziness.  Still, she denied having any prior history of a vestibular disorder such as Meniere's or any previous history of ear infections or ear surgery.  A physical examination of the Veteran's ears was normal.

During a second VA examination that was conducted in December 2017, the Veteran reported that she was still experiencing intermittent ear pain as well as sensations that felt like bugs crawling in her ears.  It appears that the Veteran was also reporting dizziness, as the examiner notes in her report that the Veteran expressed that she had previously been told that she had vertigo.  Indeed, on review of the claims file, the examiner noted expressly that the Veteran had a history of otalgia, vertigo, and dizziness.  Still, physical examination of the Veteran's external ears and ear canals continued to show no evidence of any abnormalities.

The Veteran's attorney also argues in a February 2018 letter that the foregoing VA examination was conducted inadequately because the examiner failed to review the claims file and noted erroneously that the Veteran denied having any history of vertigo or dizziness during previous examinations.  That contention is untrue.  As noted above, the examiner reviewed the claims file, and based on that review, acknowledges that the Veteran has had a history of reported vertigo and dizziness.  Notwithstanding the same, the Veteran's medical history does not invalidate the objective findings from the December 2017 VA examination.  To that end, there is no indication in the record of any irregularities or inconsistencies in the conduct of the examination.

The Veteran's attorney argues also that the VA examination is not entitled to probative weight because the examiner elected not to conduct an audiometric examination for hearing loss.  In that regard, he points out that the Board had directed in its previous remand that the examiner was to conduct "all appropriate tests and studies."  Although the Board recognizes that the VA examiner notes in her report that audiometric tests were not conducted as part of the December 2017 examination, the Board sees no reason as to why such testing would have been a necessary part of the Veteran's otalgia examination.  In that regard, there is no indication in the record that the Veteran has asserted hearing loss or tinnitus as being associated with her otalgia condition.  Moreover, she did not report any hearing impairment during the December 2017 examination.  Given the same, it appears that there is no information that would have indicated to the VA examiner that an audiological examination was necessary.

The evidence in the record shows that the Veteran's otalgia has been manifested by ear pain and discomfort that occurs approximately once a month and periods of dizziness.  Such symptoms and resulting impairment are compensated adequately by the assignment of a non-compensable disability rating under DC 6200.

Notably, there is no evidence in the record that the Veteran's otalgia and dizziness are linked to a specific vestibular disorder.  Thus, although the Board recognizes that the regulations provide rating criteria for various vestibular and inner ear disorders under DC 6201 (for chronic nonsuppurative otitis media with effusion, to be rated based on hearing loss), DC 6202 (for otosclerosis, also to be rated based on hearing loss), DC 6204 (for peripheral vestibular disorders), DC 6205 (for Meniere's syndrome), DC 6207 (for loss of the auricle), DC 6208 (for malignant neoplasms of the ear), DC 6209 (for benign neoplasms of the ear), DC 6210 (for chronic otitis externa, DC 6211 (for perforation of the tympanic membrane, and DC 6260 (for recurrent tinnitus), those criteria are not applicable to this case even by analogy.

The Veteran is not entitled to a compensable initial disability rating for otalgia.  To that extent also, this appeal is denied.

	C.  Scars, Residual of Trigeminal Injury

Service connection for scars, residual from the Veteran's surgery to repair TMJ, was also granted effective from November 1, 2011.  A non-compensable initial disability rating was assigned pursuant to 38 C.F.R. § 4.118, DC 7805.  Those criteria instruct simply that the scar in question be rated in accordance with the criteria under DCs 7800, 7801, 7802, or 7804.  Any disabling effects that are not considered under those criteria are to be rated separately under an appropriate diagnostic code.

Records for VA and private treatment received by the Veteran and records received from the Social Security Administration show that the Veteran has not received any treatment related to her scars.  Similarly, those records express no subjectively reported scar-related symptoms or complaints or objectively observed findings.

A December 2017 VA examination revealed well-healed and stable residual scars that were located over both of the Veteran's jaws.  The scar over the right jaw was measured as being 4.0 centimeters by 0.1 centimeter.  The scar over the left jaw was measured as being 5.0 centimeters by 0.1 centimeter.  The examiner noted that there was no evidence of elevation, depression, adherence or damage to underlying tissue, or abnormal pigmentation or texture.  No specific impairment or loss of function due to the scars was observed.

DCs 7801 and 7802 contemplate scars that are not of the head, face, or neck.  Given the location of the scars in question, those criteria are not for application in this case.  DC 7804 contemplates scars that are unstable or painful.  The code defines an "unstable scar" as being one where, for any reason, there is frequent loss of covering of skin over the scar.  The evidence in this case shows that the Veteran's scars have been neither unstable nor painful.

Under DC 7800, scars or other disfigurement of the head, face, or neck are evaluated as 10 percent disabling with one characteristic of disfigurement.  A 30 percent disability rating is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent disability rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent disability rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2017).

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are:  (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and, (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id. at Note (1).

Here, the evidence shows that the scars on the Veteran's jaws have not resulted in any tissue loss or asymmetry or distortion of any of the Veteran's facial features.  Moreover, the evidence shows no evidence of any of the eight characteristics of disfigurement.  Given the same, the criteria for a compensable disability rating for the Veteran's scars are not met.

The Veteran is not entitled to a compensable initial disability rating for scar, residual of trigeminal nerve injury.  To that extent also, this appeal is denied.

	D.  Extra-schedular Consideration

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating under 38 C.F.R. § 3.321 is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong in the test delineated under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular disability ratings for the Veteran's disabilities are inadequate.  In that regard, a comparison between the level of severity and symptomatology associated with each of the Veteran's disabilities under consideration here and the applicable rating criteria shows that the rating criteria reasonably describe the disability level and symptomatology associated with each disability.

Given the above, the Board concludes that the difficulties and impairment caused by the Veteran's disabilities are contemplated fully in the defined regulations and rating criteria.  As such, referral of any of the disabilities under consideration in this appeal pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

III.  TDIU Prior to February 22, 2014

TDIU was granted for the Veteran effective from February 22, 2014.  The Veteran asserts entitlement to TDIU prior to that date.

Under VA laws and regulations, TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

In a December 2015 formal TDIU application, the Veteran reports that she worked on a full-time basis as a benefits specialist for the municipal government through February 21, 2014.  The effective date currently assigned for the Veteran's TDIU coincides with the first date after which the Veteran's full-time employment ended.  Still, the Veteran asserts that she is entitled to TDIU earlier than that date based on a private vocational assessment provided by E.R.H.

In a September 2016 report, E.R.H. acknowledges that the Veteran was able to maintain employment through February 21, 2014.  Nonetheless, she states that the Veteran was only able to maintain her employment as a benefits specialist because her employer made various accommodations, including reduced and flexible work hours and the ability to work from home in order to permit the Veteran to seek treatment.  Given the same, she concludes, the Veteran was unable to secure and follow a substantially gainful occupation since 2010, the timeframe in which the Veteran began her period of employment with the municipal government.  E.R.H. reiterates her opinion in a January 2018 addendum report.

E.R.H.'s conclusions are not supported by the evidence in the record.  As mentioned, she does not dispute that the Veteran was able to maintain her full-time employment as a benefits specialist through February 21, 2014.  Even if the Veteran was afforded various work accommodations over the entire course of her employment as a benefits specialist, the evidence shows that she was nonetheless able to maintain her employment for nearly four years without interruption.  Moreover, there is no information in the record to suggest that the Veteran's earning capacity or wages were reduced or that the nature of her expected duties were changed because of those work accommodations.  In the absence of such evidence, the mere fact that the Veteran was able to maintain her period of employment through February 21, 2014 does not support the finding that she was incapable of securing or following a substantially gainful occupation prior to that date.

The Veteran is not entitled to TDIU prior to February 22, 2014.  To that extent also, this appeal is denied.



ORDER

An initial disability rating in excess of 10 percent for trigeminal nerve, bilateral, is denied.

A compensable initial disability rating for otalgia, with dizziness and blurred vision, is denied.

A compensable initial disability rating for scar, residual of trigeminal nerve injury, is denied.

TDIU prior to February 22, 2014 is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


